United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1813
                        ___________________________

                                     Crystal Gann

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                       Household Life Insurance Company

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                             Submitted: April 12, 2016
                               Filed: August 5, 2016
                                   [Unpublished]
                                  ____________

Before COLLOTON and SHEPHERD, Circuit Judges, and BOUGH1, District
Judge.
                         ____________

PER CURIAM.




      1
        The Honorable Stephen R. Bough, United States District Judge for the Western
District of Missouri, sitting by designation.
       Crystal Gann (“Gann”) is the beneficiary of a life insurance policy issued by
Household Life Insurance Company (“Household Life”) to Gann’s late mother, Alice
Griffin (“Griffin”). Gann filed this lawsuit alleging Household Life had breached the
terms of the insurance policy by denying Gann’s claim for the policy proceeds. Gann
also asserted claims for unjust enrichment, bad faith, and outrage. The district court2
concluded that Household Life had successfully asserted and shown a good faith
defense pursuant to Ark. Code Ann. § 23-79-107(a)(3) (Repl. 2004), which was in
effect at the time of Griffin’s application in 2010. Therefore, the district court
determined that Household Life was entitled to summary judgment.

       The facts in this case are undisputed. Griffin submitted an insurance
application to Household Life online. Household Life’s underwriting process is
heavily automated. If an applicant answers “no” to seven questions, then the Medical
Information Bureau conducts a database search, and if no red flags are raised,
Household Life automatically issues an insurance policy without further review. One
question asks, “[A]re you currently receiving disability income benefits or have you
submitted a claim for disability within the past five years?” Griffin answered “no.”
After her death, Household Life investigated Gann’s claim under Griffin’s policy and
discovered records that established Griffin was receiving disability income benefits
for a muscle, ligament, and fascia disorder when she applied for the life insurance.
Thus, Household Life denied Gann’s claim. The parties do not dispute that if Gann
had answered “yes” to the question regarding disability benefits, Household Life
would not have issued the policy.

      Gann appeals the district court’s adverse grant of summary judgment on all of
Gann’s claims, arguing that under Ark. Code Ann. § 23-79-107(c), the good faith
defense requires a causal relationship between the misstatement and the loss suffered.


      2
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-
Gann contends that because there was no causal relationship between Griffin’s
misstatement regarding whether she was receiving disability benefits and her death
from pneumonia, the defense was misapplied by the district court.

        After reviewing de novo the district court’s interpretation of applicable
Arkansas Law, see Roemmich v. Eagle Eye Dev., LLC, 526 F.3d 343, 348 (8th Cir.
2008) (de novo review of the district court’s interpretation of state law), we conclude
that summary judgment in Household Life’s favor was proper for the reasons stated
by the district court. See McQuay v. Arkansas Blue Cross and Blue Shield, 98
S.W.3d 454, 457-58 (Ark. Ct. App. 2003) (discussing a causal relationship as a
requirement for an insurer asserting a defense under Ark. Code Ann. § 23-79-
107(a)(2), but not for the assertion of the good faith defense under Ark. Code Ann.
§ 23-79-107(a)(3)); Burnett v. Philadelphia Life Ins. Co., 101 S.W.3d 843, 848 (Ark.
Ct. App. 2003) (noting that the burden is on insurer “to sustain its contention that the
facts not disclosed were material to the risk assumed by it or that, in good faith, it
would not have issued the policy had it known the true facts” (emphasis added)
(citation omitted)); compare Ark. Code Ann. § 23-79-107(a)(2) (listing a misstatement
that is “material either to the acceptance of the risk or to the hazard assumed by the
insurer” as a possible impediment to recovery under the policy), and Ark. Code Ann.
§ 23-79-107(c) (providing a definition for materiality—“a misrepresentation is
material if there is a causal relationship between the misrepresentation and the hazard
resulting in a loss under the policy or contract”—which suggests the provision only
applies to Ark. Code Ann. § 23-79-107(a)(2)), with Ark. Code Ann. § 23-79-107(a)(3)
(providing no mention of “material” but stating that the misstatement may prevent
recovery where “[t]he insurer in good faith would not have issued the policy . . . if the
facts had been made known to the insurer as required by the application for the
policy”). Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B.
                          ______________________________



                                          -3-